IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-70,957-01


EX PARTE JOSE LUIS AGUILAR, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. S-07-3241-CR IN THE 36TH DISTRICT COURT

FROM SAN PATRICIO COUNTY



 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and indecency with a child and sentenced to twenty years' imprisonment.   
	Applicant contends that his counsel rendered ineffective assistance because  counsel failed
to timely file a notice of appeal.  The trial court entered a timely Order Designating Issues to be
resolved, requiring Applicant's trial counsel to submit an affidavit responding to Applicant's
allegations.  However, the district clerk incorrectly submitted to this Court the record in this
application prior to receiving any order from the trial court resolving the disputed issues.
	This application will be returned to the trial court and held in abeyance until the trial court
has resolved the fact issues.
Filed: November 26, 2008
Do not publish